August 4, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inner stepped surface of the support groove” must be shown or the feature(s) canceled from the claim(s).  

    PNG
    media_image1.png
    288
    552
    media_image1.png
    Greyscale

In the specification, Applicant has described “the inner surface of the accommodation groove 41b” as having “an inner stepped surface 43a”.  However, as explained above in annotated Fig. 3b above, the surface labeled with reference number 43a is not “stepped”.  In contrast, the “outer stepped surface 43b” is clearly illustrated.  Applicant needs to determine if the both the specification and the drawings clearly describe and illustrate the invention. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. See the above objection to the drawings to under 37 CFR 1.83(a). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 5, what does applicant mean by “a level difference”?
In claim 2, line 24, Applicant should replace “contact/support” with - - contact and support - -.
In claim 3, lines 9-10, what does applicant mean by “a level difference”?  On lines 11-12, “W1” and “W2” should be enclosed in parentheses.
In claim 4, lines 9-10, what does applicant mean by “a level difference”?  On lines 11-12, “W1” and “W2” should be enclosed in parentheses.
In claim 5, line 10, what does applicant mean by “a level difference”?
In claim 3, lines 2-3, “W1” and “W2” should be enclosed in parentheses.
In claim 8, lines 9-10, what does applicant mean by “a level difference”?
In claim 9, lines 1-2, Applicant once again defines “wherein the support groove comprises an inner stepped surface”.  However, Applicant has already defined “an inner stepped surface of the support groove” on line 12 of claim 1.  In claim 9, “wherein the support groove comprises an inner stepped surface” is redundant. On line 12, “G” should be enclosed in parentheses.
In claim 10, line 12, “G” should be enclosed in parentheses.
The aforementioned problems render the claims vague and indefinite.  Clarification and/or correction s is required.

Claims 1-10 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach a support groove having a level difference is formed in the accommodation groove of the internal gear and maintains a predetermined radius based on a burring part, wherein support protrusions of the wedges are installed and inserted into the support groove so as to be moved along the support groove, and wherein when a load is applied to a seatback, the wedges are dually in contact with a cam and an inner stepped surface of the support groove or dually in contact with the burring part of the internal gear and the inner stepped surface of the support groove to disperse the load.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches recliners similar to the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636